Unfair competition seems to appear from the allegations of the bill, stating that, after the appellant corporation had been organized under the name of "Consumer's Finance Company" and become engaged in the small loan business, the appellee corporation was organized under the name of "Consumer's Loan Service, Inc.," for the purpose of becoming a competitor of the appellant in the same city and engaged in the same business, which purposes have, according to the bill, been accomplished.
THOMAS, C. J., and HOBSON, J., concur.